DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 03/16/2021.
Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the phrase “configured to discharge responsive to actuation of a same actuator that actuates operation of the end effector when power demand by the motor is greater than power available” renders claim 9 vague and indefinite because it is unclear what actuator is being referred to.  It is unclear what is meant by “a same actuator”.  It is also unclear what the actuator is actuating.  The actuator could be considered actuating the discharge of the accumulator, actuating the operation of the end effector, or actuating the operation of the end effector when the power demand by the motor is greater than power available.  For examining purposes, the phrase is interpreted as “configured to discharge responsive to actuation of an actuator and when the power demand by the motor is greater than power available via the single cable, wherein said actuator also actuates operation of the end effector”.
Regarding claim 19, the phrase “configured to discharge responsive to actuation of a same actuator that actuates operation of the end effector when power demand by the motor is greater than power available” renders claim 19 vague and indefinite because it is unclear what actuator is being referred to.  It is unclear what is meant by “a same actuator”.  It is also unclear what the actuator is actuating.  The actuator could be considered actuating the discharge of the accumulator, actuating the operation of the end effector, or actuating the operation of the end effector when the power demand by the motor is greater than power available.  For examining purposes, the phrase is interpreted as “configured to discharge responsive to actuation of an actuator and when the power demand by the motor is greater than power available via the single cable, wherein said actuator also actuates operation of the end effector”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over reference Pant et al. (10,050,572) in view of references Lawton et al. (2012/0234569) and Hamdi et al. (2018/0367319).
Regarding claim 1, Pant et al. disclose a hand-held power tool (10) comprising:
a motor (28);
an end effector (22) operably coupled to the motor (28) and operable responsive to operation of the motor (28); and
a control unit (100) configured to control operation of the motor (28).
(Figure 12 and Column 6 lines 1-8, 23-27, 51-60)
However, Pant et al. do not disclose the control unit is configured to receive data communication from an external network, and do not disclose the power and the data communication is provided via a single cable.
Lawton et al. disclose a power tool (20) comprising: a motor (page 3 paragraph 65); and a control unit (46), wherein the control unit (46) is configured to receive data communication form an external network via a ethernet cable. (Figure 5 and Page 2 paragraph 62, Page 3 paragraph 65, 71)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Pant et al. by incorporating an ethernet cable connected to an external network as taught by Lawton et al., since page 3 paragraph 71 of Lawton et al. states such a modification would allow for rapid communication between the tool and a central control system.
Hamdi et al. disclose a powered device (204a, 204b, 204c) configured to received power and data communication via a single ethernet cable (206). (Figure 2 and Page 2 paragraph 16)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Pant et al. and Lawton et al. by incorporating the power/data ethernet cable as taught by Hamdi et al., since such a modification would reduce the number of the cables connected to the power tool, thereby making the overall power tool easier to use.
Regarding claim 2, Pant et al. disclose the power tool as a grinder, sander, drill, or saw.  (Column 6 lines 39-43)
Therefore, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the end effector is configured to execute material removal, component assembly, or component tightening.
Regarding claim 3, Pant et al. modified by Lawton et al. and Hamdi et al. disclose an Ethernet port to which the single cable (Hamdi et al. – 206) is operably coupled, and wherein at least 12.95 W of power is available at the Ethernet port. (Hamdi et al. – Page 1 paragraph 3)
Regarding claim 4, Pant et al. modified by Lawton et al. and Hamdi et al. disclose an accumulator (Pant et al. – 152) configured to be charged when power demand by the motor (Pant et al. – 28) is less than power available via the single cable (Hamdi et al. – 206). (Pant et al. – Column 10 lines 66-67 through Column 11 lines 1-5)
Regarding claim 5, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the accumulator (Pant et al. – 152) is configured to discharge when power demand by the motor (Pant et al. – 28) is greater than power available via the single cable (Hamdi et al. – 206). (Pant et al. – Column 10 lines 56-60)
Regarding claim 7, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the accumulator comprises one or more capacitors, supercapacitors, or ultracapacitors. (Pant et al. – Column 10 lines 56-60)
Regarding claim 8, Pant et al. disclose a sensor circuit (208) configured to sense the voltage of the power tool, and when a boost of power is needed, causes the accumulator to discharge.
Therefore, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the accumulator is configured to discharge responsive to actuation of a boost actuator.
Regarding claim 9, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the accumulator (Pant et al. – 152) is configured to discharge responsive to actuation of an actuator (Pant et al. – 32) and when the power demand by the motor (Pant et al. – 28) is greater than power available via the single cable (Hamdi et al. – 206), wherein said actuator (Pant et al. – 32) also actuates operation of the end effector (Pant et al. – 22). (Pant et al. – Column 6 lines 28-31, Column 10 lines 56-60)
Regarding claim 11, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the power available via the single cable (Hamdi et al. – 206) is at least 15.4 W of DC power, 44 V DC, and 350 mA. (Hamdi et al. – Page 1 paragraph 3)
Regarding claim 12, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the data communication comprises instructions for the control unit to direction operations of the power tool (Pant et al. – 10). (Lawton et al. – Page 7 paragraph 115)
Regarding claim 13, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the instructions are provided form a line controller (Lawton et al. – 100) operably coupled to the power tool (Pant et al. – 10) via an access point at which power over Ethernet (POE) is provided to the power tool (Pant et al. – 10) via the single cable (Hamdi et al. – 206). (Lawton et al. – Page 3 paragraph 71) (Hamdi et al. – Page 2 paragraph 16)
Regarding claim 14, Pant et al. disclose an accumulator (152) for a hand-held power tool (10) comprising: a motor (28); an end effector (22) operably coupled to the motor (28) and operable responsive to operation of the motor (28); and a control unit (100) configured to control operation of the motor (28),
wherein said accumulator (152) is operably coupled between a power cable (30) and the motor (28) to enable power available via the power cable (30) to be provided to the motor (28), and
wherein said accumulator (152) is configured to charge when power demand by the motor (28) is less than power available via the power cable (30).
(Figure 12 and Column 6 lines 1-8, 23-27, 51-60, Column 10 lines 66-67 through Column 11 lines 1-5)
However, Pant et al. do not disclose the control unit is configured to receive data communication from an external network, and do not disclose the power and the data communication is provided via a single cable.
Lawton et al. disclose a power tool (20) comprising: a motor (page 3 paragraph 65); and a control unit (46), wherein the control unit (46) is configured to receive data communication form an external network via a ethernet cable. (Figure 5 and Page 2 paragraph 62, Page 3 paragraph 65, 71)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Pant et al. by incorporating an ethernet cable connected to an external network as taught by Lawton et al., since page 3 paragraph 71 of Lawton et al. states such a modification would allow for rapid communication between the tool and a central control system.
Hamdi et al. disclose a powered device (204a, 204b, 204c) configured to received power and data communication via a single ethernet cable (206). (Figure 2 and Page 2 paragraph 16)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified Pant et al. and Lawton et al. by incorporating the power/data ethernet cable as taught by Hamdi et al., since such a modification would reduce the number of the cables connected to the power tool, thereby making the overall power tool easier to use.
Regarding claim 15, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the accumulator (Pant et al. – 152) is configured to discharge when power demand by the motor (Pant et al. – 28) is greater than power available via the single cable (Hamdi et al. – 206). (Pant et al. – Column 10 lines 56-60)
Regarding claim 17, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the accumulator comprises one or more capacitors, supercapacitors, or ultracapacitors. (Pant et al. – Column 10 lines 56-60)
Regarding claim 18, Pant et al. disclose a sensor circuit (208) configured to sense the voltage of the power tool, and when a boost of power is needed, causes the accumulator to discharge.
Therefore, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the accumulator is configured to discharge responsive to actuation of a boost actuator.
Regarding claim 19, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the accumulator (Pant et al. – 152) is configured to discharge responsive to actuation of an actuator (Pant et al. – 32) and when the power demand by the motor (Pant et al. – 28) is greater than power available via the single cable (Hamdi et al. – 206), wherein said actuator (Pant et al. – 32) also actuates operation of the end effector (Pant et al. – 22). (Pant et al. – Column 6 lines 28-31, Column 10 lines 56-60)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Pant et al. (10,050,572) in view of references Lawton et al. (2012/0234569) and Hamdi et al. (2018/0367319) as applied to claims 5 and 15 respectively, and further in view of reference Wise et al. (9,114,537).
Regarding claim 6, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the claimed invention as stated above but do not disclose the accumulator comprises one or more rechargeable batteries.
Wise et al. disclose a power tool (60) comprises an alternative power source (90), wherein the alternative power source (90) comprises one or more rechargeable batteries or one or more supercapacitors. (Column 5 lines 58-59, Column 9 lines 10-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have substituted the capacitors with the rechargeable batteries as taught by Wise et al., since column 9 lines 29-33 of Wise et al. states rechargeable batteries would work equally as well at providing an alternate source of power, thereby rendering the substitution to have predictable results.
Regarding claim 16, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the claimed invention as stated above but do not disclose the accumulator comprises one or more rechargeable batteries.
Wise et al. disclose a power tool (60) comprises an alternative power source (90), wherein the alternative power source (90) comprises one or more rechargeable batteries or one or more supercapacitors. (Column 5 lines 58-59, Column 9 lines 10-26)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have substituted the capacitors with the rechargeable batteries as taught by Wise et al., since column 9 lines 29-33 of Wise et al. states rechargeable batteries would work equally as well at providing an alternate source of power, thereby rendering the substitution to have predictable results.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Pant et al. (10,050,572) in view of references Lawton et al. (2012/0234569) and Hamdi et al. (2018/0367319) as applied to claims 4 and 14 respectively, and further in view of reference Bohmer (5,105,156).
Regarding claim 10, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the claimed invention as stated above but do not disclose a user interface configured to indicate a state of charge of the accumulator.
Bohmer disclose a power tool (20) comprising: an accumulator (29); and a user interface (21) configured to indicate a state of charge of the accumulator (29). (Figure 1 and Column 3 lines 59-68)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Pant et al. by incorporating the user interface as taught by Bohmer, since column 1 lines 12-16 of Bohmer states such a modification would address the long felt need of indicating the charge of accumulators that provide power to power tools.
Regarding claim 20, Pant et al. modified by Lawton et al. and Hamdi et al. disclose the claimed invention as stated above but do not disclose a user interface configured to indicate a state of charge of the accumulator.
Bohmer disclose a power tool (20) comprising: an accumulator (29); and a user interface (21) configured to indicate a state of charge of the accumulator (29). (Figure 1 and Column 3 lines 59-68)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the power tool of Pant et al. by incorporating the user interface as taught by Bohmer, since column 1 lines 12-16 of Bohmer states such a modification would address the long felt need of indicating the charge of accumulators that provide power to power tools.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 12, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731